Dethmers, J.
Plaintiff seeks to restrain barricading of lot 22, assessor’s plat 97, of the city of Pontiac, and to have it decreed to be a public highway. Defendants McDonald own the - adjacent, property to the north. One Charles Green owned lot 22 and lot 23 immediately to the south thereof. In 1927 he conveyed lot 23 to defendant hospital’s predecessor in chain of title by deed which also granted to the grantee named therein the right to use for highway purposes lot 22, therein described as a 50-foot parcel which would be a continuation of a named street to another street, the grantor reserving the right to make a public highway thereof. No express dedication to the public ever occurred. In 1947 defendants McDonald acquired title to lot 22 from Green’s estate. . Testimony shows that since the 1927 conveyance to the defendant hospital and its predecessor and for 20 years or more members of the public have been travelling over what the trial court aptly described as a zigzagging course which ran over but did not occupy the entire width of lot 22 and which at one end cut over and encroached upon part of defendant hospital’s lot 23 and, further, that plaintiff city has from time to timé during that period removed snow and done some repair work thereon.
. Under the above facts plaintiff claims a common-law dedication as a public highway and acceptance thereof by the city and, with special emphasis on the provisions beneficial to the city and the public contained in CL 1948, § 221.20 (Stat Ann § 9.21), acquisition by public user. Plaintiff’s claims and arguments áre effectively answered and the law and reasoning applicable hereto ably set forth in the opinion of this Court this day handed down in Missaukee Lakes Land Company v. Missaukee County Road Commission, ante, 372.
*382Decree dismissing bill of complaint affirmed, with costs to defendants.
North, C. J., and Butzel, Carr, Bushnell, Sharpe, Boyles, and Reid, JJ., concurred.